UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 001-10382 SYNERGETICS USA, INC. (Exact name of registrant as specified in its charter) Delaware 20-5715943 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3845 Corporate Centre Drive O’Fallon, Missouri (Address of principal executive offices) (Zip Code) (636) 939-5100 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer£ Accelerated Filer R Non-Accelerated Filer £ Smaller Reporting Company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the issuer’s common stock, $0.001 value per share, as of March 8, 2012 was 25,177,546 shares. SYNERGETICS USA, INC. Index to Form 10-Q Page PART I Financial Information 3 Item 1. Unaudited Condensed Consolidated Financial Statements 3 Balance Sheets as of January 31, 2012 and July 31, 2011 3 Statements of Income for the three and six months ended January 31, 2012 and 2011 4 Statements of Cash Flows for the six months ended January 31, 2012 and 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II Other Information 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 Trademark Acknowledgements 31 Signatures 32 Certification of Chief Executive Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer Pursuant to Section 906 of Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to Section 906 of Sarbanes-Oxley Act of 2002 2 Index Part I — Financial Information Item 1 — Unaudited Condensed Consolidated Financial Statements Synergetics USA, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of January 31, 2012 (Unaudited) and July 31, 2011 (Dollars in thousands, except share data) January 31, 2012 July 31, 2011 Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $297 and $282, respectively Inventories Income taxes refundable 31 Prepaid expenses Deferred income taxes Assets held for sale Total current assets Property and equipment, net Intangible and other assets Goodwill Other intangible assets, net Deferred income taxes Patents, net Cash value of life insurance 82 82 Total assets $ $ Liabilities and stockholders’ equity Current Liabilities Current maturities of long-term debt $ $ Accounts payable Accrued expenses Income taxes payable Deferred revenue Total current liabilities Long-Term Liabilities Deferred revenue Total long-term liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders’ Equity Common stock at January 31, 2012 and July 31, 2011, $0.001 par value, 50,000,000 shares authorized; 25,177,546 and 24,970,884 shares issued and outstanding, respectively 25 25 Additional paid-in capital Retained earnings Accumulated other comprehensive income: Foreign currency translation adjustment (4 ) 89 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Index Synergetics USA, Inc. and Subsidiaries Condensed Consolidated Statements of Income Three and Six Months Ended January 31, 2012 and 2011 (Dollars in thousands, except share and per share data) Three Months Ended January 31, Three Months Ended January 31, Six Months Ended January 31, Six Months Ended January 31, Net sales $ Cost of sales Gross profit Operating expenses Research and development Sales and marketing General and administrative Operating income Other income (expenses) Investment income 9 28 23 60 Interest expense ) Loss on sale of product line ) ) Miscellaneous (4
